DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This is an office action in response to applicant’s arguments and remarks filed on October 12, 2021. Claims 1-9 and 13-16 are pending in the application. Claims 5-6 are withdrawn, and claims 1-4, 7-9, and 13-16 are being examined herein.
Status of Objections and Rejections
	All rejections from the previous office action are withdrawn in view of Applicant’s amendments.
	New objections to the claims are necessitated by the amendments.
	New grounds of rejection under 35 U.S.C. 103 are necessitated by the amendments.
Claim Objections
Claim 1 is objected to because of the following informalities: in line 13 of the claim, “working electrode” should read “the working electrode” for consistency.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  
In line 4 of the claim, “first measuring a first current value” should read “a first measuring of a first current value” for clarity.
In line 7 of the claim, “second measuring a second current value” should read “a second measuring of a second current value” for clarity.
In lines 10-11 of the claim, “first oxidizing the surface” should read “a first oxidizing of the surface” for clarity.
In line 12 of the claim, “said first measuring the first current value” should read “said first measuring of the first current value” for clarity.
Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  
In line 4 of the claim, “second oxidizing the surface” should read “a second oxidizing of the surface” for clarity.
In line 5 of the claim, “said second measuring the second current value” should read “said second measuring of the second current value” for clarity.
In line 7 of the claim, “third measuring a third current” should read “a third measuring of a third current” for clarity.
Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  
In line 2 of the claim, “third oxidizing the surface” should read “a third oxidizing of the surface” for clarity.
In lines 3-4 of the claim, “said first measuring the third current value” should read “said third measuring of the third current value” for clarity.
Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  in line 4 of the claim, “references electrode” should read “reference electrode” for clarity.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  
In line 2 of the claim, “first applying the non-measuring potential” should read “a first applying of the non-measuring potential” for clarity.
In line 3 of the claim, “the first oxidizing the surface” should read “the first oxidizing of the surface” for clarity.
Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  
In line 1 of the claim, “a non-measuring potential” should read “the non-measuring potential” for consistency.
In line 2 of the claim, “second applying a non-measuring potential” should read “a second applying of the non-measuring potential” for clarity.
In line 3 of the claim, “the first oxidizing the surface” should read “the first oxidizing of the surface” for clarity.
In lines 3-4 of the claim, “the second oxidizing the surface” should read “the second oxidizing of the surface” for clarity.
Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  
In line 1 of the claim, “a non-measuring potential” should read “the non-measuring potential” for consistency.
In line 2 of the claim, “third applying a non-measuring potential” should read “a third applying of the non-measuring potential” for clarity.
In line 3 of the claim, “the second oxidizing the surface” should read “the second oxidizing of the surface” for clarity.
In lines 3-4 of the claim, “the third oxidizing the surface” should read “the third oxidizing of the surface” for clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-2, 8-9, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (WO 2010/055942 A1) (provided in Applicant’s IDS filed on May 15, 2019) (references herein made with respect to English Machine Translation) and further in view of Bae et al. (US 2013/0264222 A1) and further in view of Chatelier et al. (US 2009/0084687 A1).
Regarding claim 1, Abe teaches a method for electrochemically measuring a state of a biological sample in a measuring liquid in which a working electrode is at least partially immersed (measuring fertilized egg respiration, Fig. 14, para. [0166]; a respiratory activity measuring device including electrode 13 and a PDMS microchannel 15 filled with a measurement solution contacting the electrode 13, Fig. 14, para. [0056], [0167]-[0168]; the embryo 3 is in the PDMS microchannel 15, Fig. 14, para. [0168]), the method comprising:
measuring a current value flowing through the working electrode by applying a measuring potential to the working electrode (measuring the change in current value flowing through the electrode 13 by applying a negative potential to the electrode 13, Fig. 14, para. [0168]).
Abe teaches a redox current flowing through the electrode of the device (para. [0024]). Abe fails to teach oxidizing a surface of the working electrode by applying an oxidation potential to the working electrode. 
Bae teaches a monitoring method of analytes including applying a potential to a solution to obtain current information (abstract). Bae teaches applying a positive oxidation potential to the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Abe to include applying a positive oxidation potential to the working electrode with respect to the Ag/AgCl reference electrode as taught by Bae because it maintains the surface of the working electrode to be clean (Bae, para. [0022], [0027]).
Modified Abe teaches applying a potential to the electrode 13 and measuring the change in current value (Abe, Fig. 14, para. [0168]), and applying a positive oxidation potential to the working electrode (Bae, Fig. 14, para. [0022], [0027], [0043], [0080]). Modified Abe fails to teach applying a non-measuring potential to the working electrode, wherein the non-measuring potential is an electric potential of the working electrode when the working electrode is in an open circuit state.
Chatelier teaches an electrochemical test strip electrically connected to a meter that measures currents to determine a sample (abstract). Chatelier teaches applying to the working electrode an open-circuit potential (Toc1, Toc2) alternately with a negative test potential (T1, E1, T2, E2) before applying a positive potential (T3, E3) (Fig. 6, para. [0063]-[0064], [0067], [0075]; Examiner interprets the open-circuit potential to read on a non-measuring potential; Examiner interprets the negative test potentials to read on the measuring potential, and the positive potential to read on the oxidizing potential, which is similar to Modified Abe). Chatelier teaches that the reasons for implementing the open-circuit potential are to allow sufficient time for the sample reaction chamber to fill or partially fill with sample, to allow oxidized and reduced substances to re-equilibrate from the perturbation caused by the test potential, and to allow measurements in the presence of interferents (para. [0065], [0070]-[0071]).

Modified Abe teaches wherein:
the measuring potential is smaller than the non-measuring potential (the negative measuring potential is -0.5 V vs. Ag/AgCl, Abe, Fig. 14, para. [0101], [0136], [0168]; see Fig. 6 of Chatelier which shows the negative test potentials E1 and E2 to be smaller or more negative than the open-circuit potentials during Toc1 and Toc2, see modification supra), and
the oxidization potential is greater than the non-measuring potential (the positive oxidation potential, Bae, Fig. 14, para. [0022], [0027], [0043], see modification supra; see Fig. 6 of Chatelier which shows the positive potential E3 to be greater than the open-circuit potentials during Toc1 and Toc2, see modification supra).
Regarding claim 2, Modified Abe teaches wherein said measuring the current value flowing through the working electrode (the measuring of the change in current value flowing through the electrode 13, Fig. 14, para. [0168]) comprises:
first measuring a first current value flowing through the working electrode by applying the measuring potential to the working electrode before the biological sample is put into the measuring liquid (measuring a first current value through the electrode by applying the potential to the electrode before introduction of the embryo, para. [0027]-[0028], [0167]-[0168]); and

Modified Abe teaches wherein said oxidizing of the surface of the working electrode comprises first oxidizing the surface of the working electrode by applying the oxidation potential to the working electrode (applying a positive oxidation potential to the working electrode, Bae, para. [0022], [0027], see modification supra). Modified Abe is silent with respect to the order of the first measuring of the first current value and the first oxidizing of the surface of the working electrode, and therefore fails to teach wherein said first oxidizing of the surface of the working electrode occurs after said first measuring of the first current value. However, Bae teaches that the oxidation potential in step S120 is applied after obtaining current information with respect to the potential in step S110 (Fig. 2, para. [0056]-[0058]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Modified Abe to perform the first oxidizing after the first measuring of the first current value as taught by Bae because it maintains the surface of the working electrode to be clean and have a constant area over time (Bae, para. [0022], [0027], [0043], [0080]).
Regarding claim 8, Modified Abe teaches wherein the measuring potential is a negative potential (the potential is -0.5 V vs. Ag/AgCl, Fig. 14, para. [0101], [0136], [0168]), and the oxidation potential is a positive potential (the positive oxidation potential, Bae, Fig. 14, para. [0022], [0027], [0043], see modification supra).
Regarding claim 9, Modified Abe teaches wherein a reference electrode is also at least partially immersed in the measuring liquid contacting both the working electrode and the 
wherein the measuring potential is a negative potential with respect to the reference electrode (the potential is -0.5 V vs. Ag/AgCl, Fig. 14, para. [0101], [0136], [0168]), and
wherein the oxidation potential is a positive potential with respect to the reference electrode (the positive oxidation potential is applied to the working electrode with respect to the Ag/AgCl reference electrode, Bae, Fig. 14, para. [0022], [0027], [0043], [0080], see modification supra).
Regarding claim 13, Modified Abe teaches measuring an activity of the biological sample based on the first current value and the second current value (measuring fertilized egg respiration by measuring the first and second current values, Fig. 14, para. [0027]-[0028], [0168]-[0169]).
Regarding claim 14, Modified Abe teaches that the open-circuit potential is applied after the negative measuring potential and before the positive oxidation potential (Abe, Fig. 14, para. [0168], Bae, Fig. 14, para. [0022], [0027], [0043], Chatelier, para. [0063]-[0064], [0067], [0075], see modifications supra). Modified Abe is silent with respect to a first instance of applying the non-measuring potential, and therefore fails to teach wherein the applying the non-measuring potential to the working electrode comprises first applying the non-measuring potential to the working electrode before the first oxidizing the surface of the working electrode.
supra). Chatelier teaches that the reasons for implementing the open-circuit potential are to allow sufficient time for the sample reaction chamber to fill or partially fill with sample, to allow oxidized and reduced substances to re-equilibrate from the perturbation caused by the test potential, and to allow measurements in the presence of interferents (para. [0065], [0070]-[0071]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Modified Abe to apply the open-circuit potential before the first application of the positive potential because it would allow sufficient time for the sample reaction chamber to fill or partially fill with sample, allow oxidized and reduced substances to re-equilibrate from the perturbation caused by the test potential, and allow measurements in the presence of interferents (Chatelier, para. [0065], [0070]-[0071]).
Claims 3-4, 7, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (WO 2010/055942 A1) (provided in Applicant’s IDS filed on May 15, 2019) (references herein made with respect to English Machine Translation) and further in view of Bae et al. (US 2013/0264222 A1) and further in view of Chatelier et al. (US 2009/0084687 A1) as applied to claims 1-2 above, and further in view of Cheng et al. (US 2007/0240998 A1).
Regarding claim 3, Modified Abe teaches introduction of the embryo (para. [0027]- [0028], [0167]-[0169]). Modified Abe fails to teach taking out the biological sample from the measuring liquid. 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Modified Abe to remove the analytes as taught by Cheng because it allows the system to be cleaned (Cheng, para. [0013]-[0014]).
Modified Abe teaches wherein said oxidizing of the surface of the working electrode comprises oxidizing the surface of the working electrode by applying the oxidation potential to the working electrode (applying a positive oxidation potential to the working electrode, Bae, para. [0022], [0027], see modification supra). Modified Abe is silent with respect to the order of the second measuring of the second current value and the oxidizing of the surface of the working electrode, and therefore fails to teach wherein said second oxidizing of the surface of the working electrode occurs after said second measuring of the second current value. However, Bae teaches that the oxidation potential in step S120 is applied after obtaining current information with respect to the potential in step S110 (Fig. 2, para. [0056]-[0058]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Modified Abe to perform the oxidizing after the measuring of the second current value as taught by Bae because it maintains the surface of the working electrode to be clean and have a constant area over time (Bae, para. [0022], [0027], [0043], [O0080]).
Modified Abe teaches wherein said measuring of the current value of the current flowing through the working electrode further comprises third measuring a third current value flowing supra; Examiner interprets Modified Abe’s teaching of measuring current value after introduction of the embryo to include removal of the embryo as taught by Cheng since the removal of the embryo occurs after introduction of the embryo).
Regarding claim 4, Modified Abe teaches wherein said oxidizing the surface of the working electrode comprises oxidizing the surface of the working electrode by applying the oxidation potential to the working electrode (applying a positive oxidation potential to the working electrode, Bae, para. [0022], [0027], see modification supra). Modified Abe is silent with respect to the order of the third measuring of the third current value and the oxidizing of the surface of the working electrode, and therefore fails to teach wherein third oxidizing of the surface of the working electrode occurs after said third measuring of the third current value. However, Bae teaches that the oxidation potential in step S120 is applied after obtaining current information with respect to the potential in step S110 (Fig. 2, para. [0056]-[0058]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Modified Abe to perform the third oxidizing after the third measuring of the third current value as taught by Bae because it maintains the surface of the working electrode to be clean and have a constant area over time (Bae, para. [0022], [0027], [0043], [0080]).
Regarding claim 7, Modified Abe teaches the measuring potential (the potential, Fig. 14, para. [0168]). Modified Abe fails to teach wherein the measuring potential has a pulse waveform. However, Cheng teaches an electrochemical detection method comprising flowing a 
Regarding claims 15-16, Modified Abe teaches that the open-circuit potential is applied after the negative measuring potential and before the positive oxidation potential (Abe, Fig. 14, para. [0168], Bae, Fig. 14, para. [0022], [0027], [0043], Chatelier, para. [0063]-[0064], [0067], [0075], see modifications supra). Modified Abe is silent with respect to second and third instances of applying the non-measuring potential, and therefore fails to teach wherein the applying the non-measuring potential to the working electrode comprises: second applying a non-measuring potential to the working electrode after the first oxidizing the surface of the working electrode and before the second oxidizing the surface of the working electrode, and third applying a non-measuring potential to the working electrode after the second oxidizing the surface of the working electrode and before the third oxidizing the surface of the working electrode.
Modified Abe teaches that the open-circuit potential is applied after the negative measuring potential and before the positive oxidation potential (Abe, Fig. 14, para. [0168], Bae, Fig. 14, para. [0022], [0027], [0043], Chatelier, para. [0063]-[0064], [0067], [0075], see modifications supra). Chatelier teaches that the reasons for implementing the open-circuit 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Modified Abe to repeat the application of the open-circuit potential before each of the second and third applications of the positive potential because it would allow sufficient time for the sample reaction chamber to fill or partially fill with sample, allow oxidized and reduced substances to re-equilibrate from the perturbation caused by the test potential, and allow measurements in the presence of interferents (Chatelier, para. [0065], [0070]-[0071]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of new grounds of rejection. Prior art Chatelier is now relied on for the features of applying a non-measuring potential to the working electrode, wherein: the non-measuring potential is an electric potential of working electrode when the working electrode is in an open circuit state, the measuring potential is smaller than the non-measuring potential, and the oxidization potential is greater than the non-measuring potential as recited supra.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/V.T./            Examiner, Art Unit 1794                                                                                                                                                                                            
/MARIS R KESSEL/            Primary Examiner, Art Unit 1699